Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s arguments, filed 11/09/2021, have been fully considered. 
Applicant’s amendment amended claims 1, 3, 5-10, 15-16, 20, and 22.
Applicant’s amendment left claims 2, 4, 11-14, 17-19, 21, and 23 as originally filed or previously presented.
Claims 1-23 filed 11/09/2021 are the current claims hereby under examination. 
Claim Rejections - 35 USC § 101 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 11/09/2021, with respect to the rejections of claims 1-23 under 35 USC § 101 have been fully considered and are persuasive. The applicant has amended the claims to further define that apparatus and method and has argued that the additional claim element of "a magnetic sensor configured to detect a change in a magnetic field generated by a magnetic field source according to a change in a force exerted by the object to the PPG sensor, while the object is placed between the PPG sensor and the magnetic field source" integrates the alleged judicial exception into a practical application of a blood pressure monitor capable of measuring blood pressure with high accuracy, based on a magnetic field change being detected when an object is placed between a PPG sensor and a magnetic field source. This argument is persuasive. Thus, the rejections of claims 1-23 under 35 USC § 101 have been withdrawn. 
Claim Rejections - 35 USC § 103 – Withdrawn 
Response to Arguments
Applicant’s arguments, see pages 13-15, filed 11/09/2021, with respect to the rejections of claims 1-8, 10-11 and 12-19 under 35 USC § 103 have been fully considered and are persuasive. The applicant has amended the independent claims to include limitations not taught or suggested by the prior art previously relied upon. Thus, the rejections of claims 1-8, 10-11 and 12-19 under 35 USC § 103 have been withdrawn. 
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claims 1, 15, and 20, the prior art relied upon in the previous rejections, and the art discovered during search and consideration of the claims, fails to teach or reasonably suggest the limitations, “a magnetic sensor configured to detect a change in a magnetic field generated by a magnetic field source according to a change in a force exerted by the object to the PPG sensor, while the object is placed between the PPG sensor and the magnetic field source” and “a processor configured to acquire a contact pressure between the object and the PPG sensor based on the change in the magnetic field, while the object is placed between the PPG sensor and the magnetic field source.” The closest prior art of record includes Chandrasekhar (“Smartphone-based blood pressure monitoring via the oscillometric finger-pressing method”) who discloses obtaining bio-information from a contact pressure and a PPG sensor. However, Chandrasekhar does not disclose that the magnetic sensor functions while the object is placed between the PPG sensor and the magnetic field source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791